Title: Adams’ Minutes of the Referees’ Hearing: Chilmark, Martha’s Vineyard, August 1765
From: Adams, John
To: 


      Seal. Directed to a proper Officer. The Cause. General Warrant. Martha’s Vineyard
       Hovey. Justifies by Warrant. Generality. Turning Point, legality of Warrant. Void in itself. Broke open in the dead of Night.
       Damages. Thrown down on the Hearth. Stripd of her Cloathing. Not yet got rid of her Wounds as she saith. Fright. Weakness consequent. Bethiah and Wadsworth—Weakly. She never had got over it she says. Wadsworth.
       Hovey.
       Abel Chase of Nantucket married Mercy Mayhew, Daughter of Bethiah Mayhew. They disagreed and separated 15 or 20 Years ago. They had a young male Child at the Time of separation, which Chase put out by Indentures to the Grandmother Bethiah Mayhew, from 5 to 14 Years of Age. When the Boy come to be 14, his Father wanted him, and complained to Dr. Mayhew, that his son refused to obey him, and had run away from him. Dr. Mayhew made out a Warrant for the Boy, which Bassett was about to serve about to take the Boy, when the Women Bethiah, Jerusha and others, came out and assaulted Basset and held him, till the Boy went out of Bassetts Way. Basset complains of the Opposition of the Women to Dr. Mayhew. Dr. Mayhew gave a Warrant to the Coroner, upon the Complaint of Deputy Sheriff, vs. the Women &c., for Resisting him in the Execution of his office. 1st fault directed to Coroner, 2d. no Seal. 3d. general. Allen the Coroner took that Warrant, and went and read it to them, and told em they must go, but they said theyd die first. Another Time, told Jerusha she must go, and she said she would go home first and come, and did. The Justice Dr. Mayhew sentencd to recognise or go to Goal. She refused to find Bond so a Mittimus was made out, directed only to the Goaler. But Allen did not committ her, took her Word for her Appearance on Monday, but then she pretended to be sick from Time to time and pretended to be at one Time set forth in her Writ, when Allen only took hold of her Hand.
       At this Time two young Men came up and held her and kept off Allen. Wadsworth Mayhew was the most active. Then Allen goes and complains to the Sessions, that he was opposed and resisted, by Wadsworth Mayhew. Court orders a Warrant to bring Wadsworth vs. all opposition, before them and to enter any House, where the officers should suspect him to be. This directed to the Sherriff. Bassett goes with Aid to the House, and demands Entrance &c. A Gun is fired which wounds him in the foot and Leg. He breaks the House and drags Wadsworth away to the Court.
       Jerusha Mayhew vs. Robert Allen.
       3 Imprisonments and an assault and Battery. Octr. 1763. Verdict vs. her. Superior Court Papers in Justification rejected.
       
       Hovey. Not for bearing hand vs. civil Authority.
       Zeph. Mayhew married the sister of Dr. Mayhew. Zeph. died. His Wife administerd and was Guardian of the Children. Widow taken in by J. Webb and Company. J. Webb became Master of the Children and Property. These orphan Children, thrown upon this family. Adonijah pursues his right, his Aunt Jerusha assists him. The Dr. disliked it, and thence sought all occasions, to ruin and destroy them. Chase’s marriage, separation, oldest son with the father, youngest with this family.
       Dr. Mayhew issues out a Writ, intended for a Warrant for this Boy, delivered to Bassett, who attempted to execute it, but the lightfooted Boy made his Escape. Jerusha placed herself between Bassett and the Boy. Basset returns that the Boy was rescued by Jerusha. Now the Coroner in Tow. Sherriff and Coroner shall play into one anothers Hands. Not a Warrant of them will justify an Officer. Jerusha apprehended, carried before the Dr. and sentenced that she was sufficiently guilty of an offence and must give Bail, which she would not do. Dr. makes out a Mittimus, illegal one. How to be carried could not tell. Allen seizes Jerusha to carry her to Goal. 2 June as well as 1st. Then slept till Octr. 25th. Octr. seizes her again by same Warrant at Esqr. Mayhews, seizes her in her Bed, and would have her out, commanding assistance. Wadsworth seeing his Aunt ill used, put up the Cloths on his Aunts Breast. Allen cryd, thats enough Wadsworth has rescued you out of my Hands. Allen makes the most vile and devilish Return. God knows not a Word of Truth in it. The Court then makes out a Warrant to the Sheriff, to take Wadsworth vs. all opposition. Basset comes, and makes the Disturbances of the night, and goes and complains again vs. the whole Family, a new Warrant is given to Allen, who comes and seizes and binds &c. them.
       Jerushas demands vs. Allen. Assault and Imprisonment, 1st. June. 9th. Octr. 25th. Octr. Besides these she demands Damages for 2d time and for breaking her House on the 26th. Octr. and for imprisoning her on 11th. Octr. and 20th.
       Evidence
       Deposition of Rebecca Mayhew Wife of Esqr. Allen offered to be her Bail.
       Deposition Mary Hunt. Heard Jerusha tell Allen he lyed.
       Witnesses
       Jane McGee. 25th. at Esqr. Mayhews I went, Jerusha told Allen he lyed. Then he said he’d horse whip her if well. I did not hear her complain of his griping her Hand. I took it, Wadsworth laid his Arm over to hold her and prevent Allen from taking her away. Had hold of her Hand not long.
       Zeph. Mayhew. Brother to Wadsworth. He pull’d her up and about. I thought to hurt her not to take her.
       Esqr. Smith. Interlocutory .
       Simon Mayhew. Mittimus. We gave our Words for Jerusha at Dr. Mayhews. I did not see Allen touch her nor hear him make her his Prisonment i.e. Prisoner.
       Deacon Mayhew. Desird to bring her behind him to Dr. Mayhews.
       Mrs. Chase. Hall’d out a Paper—at the Door—but laid Hands on no one.
       Uriah Tilton. At Dr. Mayhews. She refused to find Bonds. Mittimus written. She unwilling to go that night. He unwilling to carry her. Allen  their Words till Monday. Deacon Mayhew then present about making up, that she might stay longer.
       
       John Bassett. Beginning of June. Allen wanted me to go as aid. Esqr. Mayhew would not go. We could not catch them.
       Stewart, Wm. Beginning of June. Dr. Mayhew advised me to go as a Friend. Esqr. Mayhew in a great Passion—’tho commanded would not go. We went to the House but could not persuade them to come out, nor could we catch them.
       Esqr. Mayhew. Told Allen that it would be little less than Murder to carry her to Goal. I asked Allen if I should take his Prisoner, and he consented.
       Jeira Willis. Nothing.
       Paine. Ashes raked over these unhappy Coals. Whole Bone picked and the Hatched Hatchet for ever buried. Boadicea the deliverer of Britain from the Invasion of the Hunts Huns. Rod however broken, this Warrant however illegal, hung like a bloody Banner, over this family. Poor helpless Women—Walked between his Legs as a ship between those of the Colossus. Touching not of the Essence of Imprisonment. Surrounded the House, lockt up Doors, Windows, stop’d up Chimney, till starvd to death.
       Vulgar Custom refuted by a vulgar Proverb. A bad Custom better broke than kept.
       Jack ancient or pendant. Stings 1000 times deeper—gives a greater Weight to the Bullet. Going down stream, tide and half Tide. Noahs Dove—wise, Dove—found nowhere after flying about, to set his foot. Many a Case, has sunk like a Millstone to the Bottom of the Ocean, when founded on an illegal Warrant.
       Cornelius Bassett vs. Mayhews.
       Jeremiah Manter. Aid. Bassett stooped down to see his Wound, and the old Lady, with a stick smites Bassett 3 or 4 times over the Head. Then He took hold of the stick and in pulling it out of her Hand, she fell down, no Hurt done her that I saw. About ½ after 9. Robert Allen came to call me.
       Meletiah Davis. Aid. A Deputy Sherriff. Basset came to me and desired I would go and serve the Warrant. The Clerk carried it to the high sherriff, who offerd it to me, I declind. Basset offerd me a Dollar to go. Esqr. Mayhew advised Basset not to go that Night. Basset said he would not, if he would promise to bring him out in the Morn.
       The blood running out of his stocking. The old Woman laid him over the shoulders. He caught the Clubb, and pull’d. She held so fast that the Coll. pull’d her out of her Chair. We were afraid of Murder, and so bound the 2 young fellows. I heard no Noise at the Door but Voices till after the Gun. She fetched Shreve a Blow in the face and gave him a black Eye. The old Woman was laid on the bed. Hardly time for Wadsworth to have fired the Gun.
       Eliakim Norton. Aid. About Chase up Chamber and danger of his killing somebody. Gun loaded deeply. He being a friend hoped to prevent difficulty. Heard it said Basset was under a sort of a Difficulty or Engagement to Esqr. Mayhew. I thought not time for Wadsworth to fire the Gun.
       Thos. Dagget. Aid. Bethiah said I shall go into a fit. He let her go. She struck him.
       Silvanus Norton. Aid. Heard in the House a Womans Voice damn you all, what do you do here. Mrs. Chase wishd to God she had been there, she would have prevented all this.
       Ebenezer Allen. 12 Men Aid. Bassett said he had another Writ in his Pocket. Stand off. Two Bethiahs by Voice. It appears to me it was 11 O Clock. Davis and Dagget took Bethiah from out of her Mothers Arms. Old Woman prayd. God not here, more like the devil. Robert Allen said it hurt him to take the old Lady, and agreed to omit it. Basset ordered to search the Chamber, because he did not know what Mischief might be done. Utensils brought to light a Candle. Every one went in and out as they pleasd. No Rigor used.
       Robert Hammet. I knew nothing of their Coming to this House till it was over.
       Benja. Coffin. Basset told Esqr. Mayhew he would not go if he’d give his Word. But Esqr. would not. But he said he believd he should not. Women cryd begone, or theyd break his Head. Many Threatening Speeches, and one cryd fire the Gun. I thought I heard somebody in the Chamber. A Woman’s Voice in this Room, I thought. I take it to be Bethiah Mayhew Juniors. The old Lady struck at me. Bethiah Mayhew seemd to look as if she was looking for a Weapon. Some of Us took hold of her Hands and raised her up. I said I thought it would be best to bind her, but nobody did. She said if she died, she hoped somebody would prosecute for her. Basset said he did not know but he might take the Boy if he had opportunity. She talkd more than all the rest till Allen came. She laughd heartily and made the Company laugh.
       Nathl. Hancock Esqr. The whole Island knows of their Threatnings, keeping Guns, &c. Jerusha reflected on the whole Court as guilty of Intemperance.
       Ebenr. Smith Esqr. The People were almost universally for his going. I said I did not know but it was best.
       Dr. Mayhew Esqr. Bethiah said that if officers came either from Me or the Authority they would resist them to the last degree.
       Mary Mott, and Jer. Manter. Urged them to put in Things that they knew not.
       Jona. Foster. The old Women said We keep a Gun, to kill the Man that comes for the Boy and a Clubb too.
       Samuel Bradford. The Dr. Basset had a bad Wound such as I should not chuse to have for any Money. I would not have such a Legg for £5000. 5 shot in one Legg and 2 in the other. The shot passing thro the Door, were bruisd, and inflamed. The Legg is not well yet. It swells with Exercise and never will be well.
       Dr. Smith. 5 shot in one Legg and 2 in tother. The Wound was bad. One or two shots lodged against the Bone.
       Hovey. Incidents. Doors, Windows, Avenues guarded. Jumbled against the door. Who the Persons were that fired the Gun, the Witnesses know not. Wadsworth fire the Gun, fire the Gun. 1st. convince you, that Wadsworth Mayhew could not be the Person, that fired this Gun. Norton, Davis and Manter. At the back door. Broken Way in the Entry.
       Witnesses. Zephaniah Mayhew. Large Noise as if somebody pulling down the broad side of the House. Heard Grandmother and Aunts crying Murder. Bound my Hands quite tort so they hurt me a great while. Basset pulled Grandmother out of her Chair. He turnd from her and curs’d and swore, and somebody said God ant here. Basset ordered somebody to go up Chamber and look for Zeph Chase. I waked Wadsworth up and he and I went to the back door. I heard no Gun, nor fired.
       Lucinda Mayhew. I went to Wadsworth in Bed. I saw Dagget have Jerusha by the Hands.
       Zeph. Chase. Heard swearing too. Never knew there was a Gun shot, that night.
       Mercy Chase. My Child, &c. Family in great Distress, Terror and Fright. Mother complained of Jams and Bruises. Sister Bethiah compland that she was mashed, and I saw burns and black spots.
       Esqr. Mayhew. Manter forward. Bassetts Word. Old Lady said what have I done to be beat and abused so. Basset said he could not remember whether he mentioned Wadsworth Mayhews name.
       Esqr. Hancock said if any Body should break his House he would kill them as soon as a Rabbit.
       Mary Hunt. In her Apprehension Bethiah Mayhew had been much hurt by the Persons that broke in.
       Deacon Mayhew.
       Simon Mayhew.
       John Cottle. Basset told me that one Reason of his going that night was to take Chase.
       Mary Mcgee. Dr. Mayhew said the best way to get the Boy was to pull the House down. Dr. Mayhew dont remember.
       Ruth Mayhew. See Deposition. Bruises, &c.
       John Basset’s Opinion.
       Timothy Mayhew Jnr. Deposition. Heard Basset say he would have the Boy dead or alive, and heard Discourse with James Athearn, about pulling the side of the House down.
       
       Sarah Hatch. Deposition. Discourse with Athern.
       Elisha West. Saw the old Womens Bruises. Abel Chase told me he had employd them that he expected would get the Boy.
       Jeira Willis. I took it Basset was determind not to come that Night.
       Ezra Tilton Jr. Manter told me, that Robert Allen called him up, and he was ready to get up.
       Jer. Tilton.
       Hovey. Wadsworth could not be the Person. Witnesses perjured. Lucinda, and Zeph. Wadsworth could not get out and in again without waking Zeph.
       As little Probability that the others did it as Wadsworth. Bethiah was found in such a Posture that she could not do it. Lucinda heard no Gun.
       Bassetts Authority. I hold his Warrant. Vid. 2 Shaw. 382, bottom, will not justify. General Warrant. Law gives no such Power to Justice or sessions. 1. Shaw. 76. Browlow Bordmans. Law of Arrests. Center of p. 235, vid. §8; p. 186. No Necessity. Late in the Night. Agreement with Esqr. Mr. Bordmans House Damages. Confined till near April. Leg swelld at Barnstable.
       Paine. Awful Night, the Aera of Liberty. Pretended Complaint of Allen piping Hot. Sessions. Overruled in Sessions, ’tho objected to. Mrs. Jerushas Resignation and Obedience. Crusade. Veterans of death Regt. No Counsel. No Pleadings. Arrests 173. Sir Wm. Pepperells House. No remedy. We dont hear of such Procedings in Boston, nor any where else. Officer must demand a peaceable Entry. Night Time not the proper Time. Something else in his Mind. Zeph Chase. Clashing of Evidence. The mean to be taken. Doubtful whether Either of them fired the Gun. Superior Court would not receive the Verdict vs. Wadsworth. Family Witnesses, when none others. Something in human Nature, abandond . Not Partialities &c. Characters of this family. Prejudices of Witnesses on the other side. Cobb whose wife had prompted on this unruly Proceeding. Threats before Hand. Faithful Memory of an Enemy. Family obnoxious to the Government, weigh nothing. Haulescks Law. Widow is wounded in the House of her friends. The Report Defamation of keeping a Gun. Cape fly a way. Resisting the sham appearance of Authority is laudable. Fire the Gun. No Evidence vs. Bethiah Senior. Not a Word of the old Woman. Lucindas Cry to Zeph Chase. Damages. Careless of his Legg. Cases at Plymouth. Bulletts in Leggs, &c. Damage without an Injury.
      